DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated June 24, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Korten et al. (USPGPub 2014/0377718 A1) in view of DE 10 2011 055 393 and Steger (USPGPub 2016/0317258 A1).

A machine-generated translation of DE 10 2011 055 393 accompanied the office action dated June 4, 2020.  In reciting this rejection, the examiner will cite this translation.

Korten et al. disclose a mill blank for dental CAD/CAM for preparing a dental restoration by being installed in a CAD/CAM device, wherein, the mill blank for dental CAD/CAM has a columnar shape, the mill blank for dental CAD/CAM has at least two recesses which includes a first recess opening to an upper surface of the mill blank for dental CAD/CAM and a second recess opening to a bottom surface of the mill blank for dental CAD/CAM, and a circumference portion separating the first recess and the second recess, the first recess and the second recess respectively include a first surface which is parallel to the upper surface and the bottom surface and a second surface which is a circumferential surface concentric with the circumferential surface of the mill blank for dental CAD/CAM and is vertical to the first surface (Abstract; Paragraph 0045, 0055, and 0124; Figures 3 and 4, #3), having a notched portion is composed of a surface parallel to the center axis of the columnar shape of the mill blank for dental CAD/CAM (Figures 3 and 4, #4), wherein the blank contains a notch portion for installing the mill blank for dental CAD/CAM in the same direction (Paragraph 0220) in the  as in claim 1. With respect to claim 9, the mill blank for dental CAD/CAM has only two recesses (Figures 3 and 4).  Regarding claim 10, the mill blank for dental CAD/CAM consists of a ceramic material, which is unsintered or is not subjected to final sintering (Paragraphs 0050, 0088, 0089 and 0153).  However, Korten et al. fail to disclose the circumference portion contains only one notched portion, and the notched portion is composed of a surface parallel to the center axis of the columnar shape of the mill blank for dental CAD/CAM and contacts with the second surface, a portion of the notched portion contacting with the second surface of the recess is a circular arc surface, and the circular arc surface is parallel to the center axis of the columnar shape of the mill blank for dental CAD/CAM.

DE 10 2011 055 393 teaches a dental blank (Paragraph 0001) made from ceramic materials (Paragraph 0022) having a columnar shape (Figures; Paragraph 0020) having a circumference portion contains notched portions (Figures 3 and 4, the areas between projections 36; Paragraphs 0046 and 0047), the notched portion is composed of a surface parallel to the center axis of the columnar shape of the mill blank for dental CAD/CAM and contacts with the second surface (Figures 3 and 4, the areas between projections 36; Paragraphs 0046 and 0047) and the notched portion is composed of a plane surface or a curved surface parallel to the center axis of the columnar shape of the mill blank (Figures 3 and 4, the areas between projections 36; Paragraphs 0046 and 0047) for the purpose of holding and processing the blank in a processing machine (Paragraph 0046).

Steger teaches a dental blank (Abstract; Figures) having a circumference portion containing notched portions (Figures 3b, 3c, 3e and 3g , #4), a portion of the notched portion contacting with the second surface of the recess is a circular arc surface (Figures 3b, 3c, 3e and 3g , #4) for the purpose of forming holding surfaces for the dental blank (Paragraph 0037).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a circumference portion containing one notched portion, wherein a portion of the notched portion contacting with the second surface of the recess is a circular arc surface, in Korten et al. in order to hold and process the blank in a processing machine as taught by DE 10 2011 055 393 and form holding surfaces for the dental blank as taught by Steger.

	With regard to the limitation that “the circumference portion contains only one notched portion”, DE 10 2011 055 393 clearly discloses that the blank may be formed with recesses or other projections (Paragraph 0046).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a single notched portion, since it has been held that rearranging parts of invention involves only routine skill in the art.  MPEP 2144.04.

Claims 2 – 7 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Korten et al. (USPGPub 2014/0377718 A1) in view of DE 10 2011 055 393 and Steger (USPGPub 2016/0317258 A1) as applied to claims 1 and 10 above, and further in view of Jung et al. (USPGPub 2013/0221554 A1).

Korten et al., as modified with DE 10 2011 055 393 and Steger, discloses the claimed invention except for a diameter of the columnar shape of the mill blank for dental CAD/CAM is within a range of 95 to 100 mm, and a height of the columnar shape of the mill blank for dental CAD/CAM is within a range of 10 to 35 mm, a distance between the first recess and the second recess in the axial direction of the columnar shape of the mill blank for dental CAD/CAM is within a range of 9 to 11 mm, a dimension from the center axis of the columnar shape of the mill blank for dental CAD/CAM to the first recess and the second recess is within a range of 90 to 98 mm, the diameter of the columnar shape of the mill blank for dental CAD/CAM is 98 mm, and the height of the columnar shape of the mill blank for dental CAD/CAM is 14, 18 or 26 mm, a distance between the first recess and the second recess in the axial direction of the columnar shape of the mill blank for dental CAD/CAM is 10 mm, a dimension from the center axis of the columnar shape of the mill blank for dental CAD/CAM to the first recess and the second recess is 94 mm, the ceramic material contains alumina or zirconia at a ratio of 95 wt % or more, and a primary average particle diameter of the ceramic material is within the range of 0.01 to 10 µm.

	Jung et al. teach a mill blank for dental CAD/CAM for preparing a dental restoration by being installed in a CAD/CAM device (Figures; Paragraph 0081), wherein the ceramic material contains alumina or zirconia at a ratio of 95 wt % or more (Paragraph 0082 and Table 1), and a primary average particle diameter of the ceramic material is within the range of 0.01 to 10 µm (Paragraph 0082) for the purpose of producing a dental prosthesis (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 95 wt % or more of alumina or zirconia with a primary average particle diameter of the ceramic material is within the range of 0.01 to 10 µm in the modified Korten et al. in order to produce a dental prosthesis as taught by Jung et al.

	With regard to the limitations of “a diameter of the columnar shape of the mill blank for dental CAD/CAM is within a range of 95 to 100 mm, and a height of the columnar shape of the mill blank for dental CAD/CAM is within a range of 10 to 35 mm, a distance between the first recess and the second recess in the axial direction of the columnar shape of the mill blank for dental CAD/CAM is within a range of 9 to 11 mm, a dimension from the center axis of the columnar shape of the mill blank for dental CAD/CAM to the first recess and the second recess is within a range of 90 to 98 mm, the diameter of the columnar shape of the mill blank for dental CAD/CAM is 98 mm, and the height of the columnar shape of the mill blank for dental CAD/CAM is 14, 18 or 26 mm, a distance between the first recess and the second recess in the axial direction of the columnar shape of the mill blank for dental CAD/CAM is 10 mm, a dimension from the center axis of the columnar shape of the mill blank for dental CAD/CAM to the first recess and the second recess is 94 mm”, Korten et al. clearly discloses that the size of the mill blank depends on the number of items that are being formed from the blank (Paragraphs 0093 – 0106).  It would have been an obvious matter of design choice to change the dimensions of the mill blank, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Korten et al. (USPGPub 2014/0377718 A1) in view of DE 10 2011 055 393 and Steger (USPGPub 2016/0317258 A1) as applied to claim 1 above, and further in view of Nazzal et al. (USPGPub 2016/0338806 A1).

Korten et al., as modified with DE 10 2011 055 393 and Steger, discloses the claimed invention except for the set including the mill blank for dental CAD/CAM of claim 1 and a holding portion of a CAM which cuts out the mill blank for dental CAD/CAM, wherein, the holding portion of CAM includes an engaging portion which engages to a whole of the recess of the mill blank for dental CAD/CAM, the mill blank for dental CAD/CAM is held at the engaging portion, and the holding portion further includes a positioning portion which fits in the notched portion of the mill blank for dental CAD/CAM.

	Nazzal et al. teach a mill blank for dental CAD/CAM for preparing a dental restoration by being installed in a CAD/CAM device, wherein, the mill blank for dental CAD/CAM has a columnar shape (Figure 1; Paragraphs 0024 – 0028), the set including the mill blank for dental CAD/CAM of claim 1 and a holding portion of a CAM which cuts out the mill blank for dental CAD/CAM, wherein, the holding portion of CAM includes an engaging portion which engages to a whole of the recess of the mill blank for dental CAD/CAM, the mill blank for dental CAD/CAM is held at the engaging portion, and the holding portion further includes a positioning portion which fits in the notched portion of the mill blank for dental CAD/CAM (Figures 6 – 10, Paragraphs 0054, 0080 – 0089) for the purpose of optimizing the designs that may be formed into the surface of the dental blank (Paragraph 0081).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have a dental blank held into a CAD/CAM in the modified Korten et al. in order to optimize the designs that may be formed into the surface of the dental blank as taught by Nazzal et al.
Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive.

In response to Applicant’s argument “the Examiner's interpretation of Steger is incorrect. Specifically, Applicant provide a detailed explanation in the response filed December 15, 2021, that Steger explicitly teaches that the identifier 4 therein is not a notched portion within the scope of Applicant's claims, and therefore does not support the Examiner's interpretation. Rather, in view of para. [0037] of Steger, positioning groove 16 therein corresponds to a notched portion, but does not have a circular arc surface”, “in view of the explicit teachings of Steger, it is clear that identifier 4 functions as a portion which is held by a CAD/CAM device, i.e., a holding surface. See para. [0037] of Steger. Further, it is clear from Figs. 3a-g of Steger that the blank 1 therein has at least one positioning groove 16 for achieving suitable positioning in the holding device. See id. Thus, the recess of identifier 4 of Steger is merely a holding surface and is not a notched portion for installing the mill blank for dental CAD/CAM in the same direction.”, the Examiner respectfully disagrees. Claim 1 was amended to state “the circumference portion contains only one notched portion for installing the mill blank for dental CAD/CAM in the same direction”. Both Korten et al. and Steger disclose notched portions (Korten - Paragraph 0220; Steger – Figure 3g, #16).  Steger also teaches that it is known that the dental blank may have a circumference portion containing notched portions (Figures 3b, 3c, 3e and 3g , #4), a portion of the notched portion contacting with the second surface of the recess is a circular arc surface (Figures 3b, 3c, 3e and 3g , #4), wherein the notches serve the purpose of holding the blank in place (Paragraph 0037).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention if the circular arc notches of Steger can hold the blank in place, it would also be used to make sure the blank is installed correctly.  Also, in response to applicant's argument that the circular arc notches of Steger hold the blank in place and not to make sure the blank is installed correctly, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
July 25, 2022